ITEMID: 001-84044
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF ABİDİN ŞAHİN  v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
TEXT: 5. The applicant was born in 1960 and lives in Gaziantep.
6. In 2000 the applicant retired from his work at the Municipality. On 28 August 2000 the town council calculated the applicant's pension benefits at 11,981,741,000 Turkish liras and ordered its payment.
7. On 18 May 2001 the applicant applied to the execution office, requesting the payment of his pension benefits, plus interest at the rate of 95%. The Municipality objected to the applicant's interest request.
8. On 5 June 2001 the applicant filed an action before the Islahiye Enforcement Court to annul the Municipality's objection.
9. On 6 December 2001 the court partially upheld the applicant's request. It ordered the Municipality to pay the applicant's wages and indemnities, plus interest at the statutory rate running from 15 September 2000. It upheld the applicant's request in respect of severance benefit which had to be paid together with interest at the highest annual bank deposit rate.
10. In the absence of an appeal the judgment became final on 20 December 2001.
11. The execution authority made several unsuccessful attempts to attach the Municipality's property in order to secure the payment of the debt.
12. On 1 August 2002 the applicant sent a letter to the President of the Republic, complaining about the Municipality's failure to pay his pension benefits.
13. On 9 September 2002 the President's Office forwarded this letter to the Ministry of the Interior for an inquiry into the matter.
14. In reply, the Mayor of Islahiye explained in his letter of 11 October 2002 that the Municipality's outstanding debts to 60 retired staff exceeded its budget. He maintained that the Municipality had therefore offered to make the payments in instalments. However, the applicant had refused this offer.
15. On 6 January 2003 the applicant requested the Gaziantep Governor's Office to intervene on his behalf in order to facilitate the execution of the Enforcement Court's decision.
16. According to the information in the case file, as submitted by the parties, the relevant judgment debt is still outstanding.
17. Article 138 § 4 of the Turkish Constitution provides:
“The bodies of executive and legislative power and the authorities must comply with court decisions; they cannot in any circumstances modify court decisions or defer the enforcement thereof.”
18. Article 28 § 2 of the Code of Administrative Procedure reads:
“2. Decisions and judgments in administrative-law actions concerning a specific amount shall be enforced ... in accordance with the provisions of the ordinary law.”
19. Under Section 82(1) of the Enforcement and Bankruptcy Act (Law no. 2004), State property cannot be seized. Likewise, Section 19(7) of the Municipalities Act (Law no. 1580 of 3 April 1930) provides that municipal property that is assigned to a public service cannot be seized.
